Appeal from a judgment of the Oswego County Court (Walter W Hafner, Jr., J.), rendered August 20, 2004. The judgment revoked defendant’s probation and imposed a sentence of incarceration.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment revoking his probation and sentencing him to a term of incarceration. Contrary to the contention of defendant, the People established by a preponderance of the evidence that he violated certain conditions of his probation, and thus County Court did not err in revoking his probation (see People v Pettway, 286 AD2d 865 [2001], lv denied 97 NY2d 686 [2001]). Also contrary to defendant’s contention, the sentence is not unduly harsh or severe. Present—Hurlbutt, J.P., Scudder, Gorski and Smith, JJ.